NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                 United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 17, 2022*
                                  Decided June 23, 2022

                                          Before

                     MICHAEL Y. SCUDDER, Circuit Judge

                     AMY J. ST. EVE, Circuit Judge

                     CANDACE JACKSON‐AKIWUMI, Circuit Judge

No. 22‐1379

KHALED SHABANI,                                      Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Western District of Wisconsin.

       v.                                            No. 21‐cv‐788‐bbc

TONY EVERS,                                          Barbara B. Crabb,
    Defendant‐Appellee.                              Judge.




       * The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that the case is appropriate for summary disposition. FED. R. APP. P. 34(a).
Nos. 22‐1379, 22‐1380, 22‐1381                                                         Page 2

No. 22‐1380

KHALED SHABANI,                                     Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Western District of Wisconsin.

       v.                                           No. 21‐cv‐807‐bbc

JOSEPH R. BIDEN, JR.,                               Barbara B. Crabb,
     Defendant‐Appellee.                            Judge.


No. 22‐1381

KHALED SHABANI,                                     Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Western District of Wisconsin.

       v.                                           No. 22‐cv‐107‐bbc

FEDERAL BUREAU OF                                   Barbara B. Crabb,
INVESTIGATION,                                      Judge.
     Defendant‐Appellee.


                                        ORDER

       These three lawsuits are only the most recent examples of frivolous legal attacks
that Khaled Shabani has made against government officials for asserted civil‐rights
violations. Because of his persistent abuse of the litigation process, we restricted him in
2020 from litigating in the circuit without fully prepaying the filing fee for any lawsuit.
Shabani v. City of Madison, 828 Fed. App’x 330 (7th Cir. 2020). He paid the filing fee for
two of his three new cases, in which he alleges police misconduct along the lines of
claims he made in previously dismissed suits—police assaults against him and his
minor child; a conspiracy among governmental entities to deprive him of his job, his
property, and his marriage; and unlawful wiretapping of his phone. For these illegal
acts, he blames Wisconsin Governor Tony Evers, President Joe Biden, and the Federal
Bureau of Investigation.

       The district court screened Shabani’s complaints and dismissed them as
frivolous. See 28 U.S.C. § 1915(e)(2)(B). The court found his claims “irrational and
Nos. 22‐1379, 22‐1380, 22‐1381                                                     Page 3

wholly incredible,” adding that they also were barred by claim preclusion because they
were based on allegations identical to those he made in previously dismissed suits.

       Shabani’s brief on appeal recounts the injustices he says he has suffered, but it
does not mention the district court’s reasons for dismissing his complaint, much less
offer any coherent argument addressing why we should disturb the court’s judgment.
See Fed. R. App. P. 28(a)(8); Klein v. OʹBrien, 884 F.3d 754, 757 (7th Cir. 2018). We will
not “scour the record in an attempt to formulate a cogent argument” when an appellant
has presented none. Jeffers v. Comm’r, 992 F.3d 649, 653 (7th Cir. 2021).

      Finally, we warn Shabani that further frivolous litigation may lead to sanctions.

                                                                              DISMISSED